COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Senior Judge Hodges
Argued at Chesapeake, Virginia


EDWARD LEE CHERRY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0468-00-1              JUDGE RUDOLPH BUMGARDNER, III
                                                APRIL 17, 2001
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                      Rodham T. Delk, Jr., Judge

            S. Jane Chittom, Appellate Defender (Public
            Defender Commission, on brief), for
            appellant.

            Steven A. Witmer, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief),
            for appellee.


     The trial court convicted Edward Lee Cherry of robbery and

use of a firearm during the commission of a felony.       It

sentenced him to twenty-five years for robbery but suspended

eighteen years of the sentence for an indefinite period

conditioned on good behavior. 1   The trial court placed the




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
         The sentencing order provides:

            The Court SUSPENDS EIGHTEEN (18) YEARS of
            the Twenty-Five (25) years sentence, for an
            indefinite period, upon the following
            conditions: that the defendant attend
            mental health counseling.
defendant on supervised probation for an indefinite period. 2     He

contends the trial court erred in suspending his sentence and

placing him on probation for "an indefinite period."      Finding no

error, we affirm.

        The defendant did not raise his objection in the trial

court; Rule 5A:18 bars consideration of it on appeal unless the

sentence is void.       Nesbit v. Commonwealth, 15 Va. App. 391, 394,

424 S.E.2d 239, 240 (1992).      The defendant concedes in argument

that he made no objection to the sentence imposed at trial and

that he can prevail on this appeal only if the sentencing order

is void.      If the sentence exceeds the statutory limits, the

excessive portion is invalid, and objection can be raised at any

time.       Deagle v. Commonwealth, 214 Va. 304, 305, 199 S.E.2d 509,

510-11 (1973).



               Good Behavior: The defendant shall be of
               good behavior for an indefinite period from
               the defendant's release from confinement.
               Supervised Probation: The defendant is
               placed on probation on his release from
               incarceration, under the supervision of a
               Probation Officer for an indefinite period,
               or unless sooner released by the court or by
               the probation officer. The defendant shall
               comply with all the rules and requirements
               set by the probation officer. Probation
               shall include substance abuse counseling
               and/or testing as deemed necessary by the
               Probation Officer.

(Emphasis in original).
        2
       The trial court sentenced the defendant to three years on
the firearm offense and suspended none of that sentence.

                                   - 2 -
        A trial court may suspend a sentence and place the

defendant on probation.    If no period of suspension or probation

is fixed, the maximum sentence authorized for the crime defines

the maximum period of suspension or of probation.     If a period

is specified, the limitation on the trial court's discretion in

fixing the maximum period is that it be reasonable.         Dyke v.

Commonwealth, 193 Va. 478, 484, 69 S.E.2d 483, 486 (1952).

        The trial court "may fix the period of suspension for a

reasonable time, having due regard to the gravity of the

offense, without regard to the maximum period for which the

defendant might have been sentenced."     Code § 19.2-303.1.     "The

court may, for any cause deemed by it sufficient which occurred

at any time within the probation period, or if none within the

period of suspension fixed by the court, or if neither, within

the maximum period for which the defendant might originally have

been sentenced to be imprisoned, revoke the suspension of

sentence and any probation . . . ."      Code § 19.2-306.

        The trial court convicted the defendant of robbery for

which the maximum sentence permitted is life in prison.

Indefinite suspension or indefinite probation could not exceed a

sentence for life.    The trial court did not impose a period of

suspension or probation that exceeded the maximum sentence

authorized.    An indefinite period was reasonable given the

gravity of the offense, robbery.    The sentencing order is not

void.    Accordingly, we do not consider an objection the

                                 - 3 -
defendant raises on appeal but which he never addressed to the

sentencing judge.

                                                        Affirmed.




                              - 4 -